Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 1 of 29 PageID #: 8891




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

BOSTON SCIENTIFIC CORP. and          )
BOSTON SCIENTIFIC                    )
NEUROMODULATION CORP.,               )
                                     )
             Plaintiffs and Counter- )
             Defendants,             )
                                     )       C.A. No. 16-1163 (CFC)
    v.                               )       CONSOLIDATED
                                     )
NEVRO CORP.,                         )
                                     )
             Defendant and           )
             Counterclaimant.        )

          NEVRO CORP.’S OPENING BRIEF IN SUPPORT OF ITS
         MOTION TO DISMISS PLAINTIFFS’ ’280 AND ’241 PATENTS

OF COUNSEL:                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                    Rodger D. Smith II (#3778)
Bradford J. Badke                   Michael J. Flynn (#5333)
Ching-Lee Fukuda                    Lucinda C. Cucuzzella (#3491)
Sona De                             1201 North Market Street
Todd M. Simpson                     P.O. Box 1347
Ketan V. Patel                      Wilmington, DE 19899
SIDLEY AUSTIN LLP                   (302) 658-9200
787 Seventh Avenue                  rsmith@mnat.com
New York, NY 10019                  mflynn@mnat.com
(212) 839-5300                      ccucuzzella@mnat.com

Thomas A. Broughan III              Attorneys for Defendant
Sharon Lee
SIDLEY AUSTIN LLP                   Nathan A. Greenblatt
1501 K Street, N.W.                 SIDLEY AUSTIN LLP
Washington, DC 20005                1001 Page Mill Road Building 1
(202) 736-8000                      Palo Alto, CA 94304
                                    (650) 565-7107
July 29, 2020
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 2 of 29 PageID #: 8892




                                       TABLE OF CONTENTS
I.     INTRODUCTION ........................................................................................... 1

II.    NATURE AND STAGE OF PROCEEDINGS............................................... 2

III.   SUMMARY OF ARGUMENT ....................................................................... 2

IV.    STATEMENT OF FACTS .............................................................................. 4

       A.       The Federal Circuit Has Affirmed that All Asserted Claims of the
                ’280 and ’241 Patents Are Invalid ........................................................ 4

       B.       BSC Had Many Opportunities to Assert Claims 21 and 26 of the ’280
                Patent in this Case, But Chose Not to Do So ........................................ 5

       C.       In Seeking Consolidation, BSC Failed to Disclose Its Plan to Reassert
                Claims It Withdrew Three Years Ago .................................................. 6

V.     ARGUMENT ................................................................................................... 8

       A.       BSC’s Infringement Claims for the ’280 and ’241 Patents Should Be
                Dismissed, Because All Asserted Claims Are Invalid .......................... 8

       B.       BSC Is Judicially Estopped from Asserting Claims It Dropped Three
                Years Ago .............................................................................................. 8

       C.       BSC Cannot Establish Good Cause to Reassert Claims It Deliberately
                Dropped Three Years Ago .................................................................. 10

                1.       BSC Has Not Been Diligent ..................................................... 11

                2.       Nevro Would Be Prejudiced ..................................................... 15

                3.       The Reintroduction of the ’280 Patent Will Only Exacerbate,
                         Rather Than Help Resolve, the Parties’ Overall Dispute ......... 18

VI.    CONCLUSION.............................................................................................. 21




                                                          i
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 3 of 29 PageID #: 8893




                                      TABLE OF AUTHORITIES

                                                                                                             Page(s)

Cases
Adaptix, Inc. v. Dell Inc.,
  Case No. 5:14-cv-01259-PSG, 2015 WL 13747892 (N.D. Cal.
  Feb. 24, 2015) ..................................................................................................... 18

Berger v. Rossignol Ski Co.,
   No. 05-cv-02523, 2006 WL 1095914 (N.D. Cal. Apr. 25, 2006) ...................... 12

Boston Scientific Neuromodulation Corp. v. Nevro Corp.,
  Nos. 2019-1582, 2019-1635, 2020 WL 2787715 (Fed. Cir.
  May 29, 2020) ..................................................................................................... 18

British Telecomm. PLC v. IAC/InterActiveCorp,
   C.A. No. 18-366, 2020 WL 3047989 (D. Del. June 8, 2020) .....................passim

Commil USA, LLC v. Cisco Sys., Inc.,
  720 F.3d 1361 (Fed. Cir. 2013), vacated in part on other grounds,
  575 U.S. 632 (2015) .............................................................................................. 8

Fresenius USA, Inc. v. Baxter Int’l, Inc.,
   721 F.3d 1330 (Fed. Cir. 2013) ........................................................................ 2, 8

Haines & Kibblehouse, Inc. v. Balfour Beatty Constr., Inc.,
  553 F. App’x 246 (3d Cir. 2014) ...................................................................... 3, 9

Murata Mach. USA v. Daifuku Co., Ltd.,
  830 F.3d 1357 (Fed. Cir. 2016) .......................................................................... 15

Nevro Corp. v. Boston Scientific Neuromodulation Corp.,
  IPR2017-01812, Paper 79 ................................................................................... 19

New Hampshire v. Maine,
  532 U.S. 742 (2001) .......................................................................................... 3, 9

O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
  467 F.3d 1355 (Fed. Cir. 2006) .......................................................................... 10




                                                           ii
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 4 of 29 PageID #: 8894




RetailMeNot, Inc. v. Honey Sci. Corp.,
   C.A. No. 18-937-CFC-MPT, 2019 WL 2537565 (D. Del. June 6,
   2019) ................................................................................................................... 17

SAS Inst. Inc. v. Iancu,
  138 S. Ct. 1348 (2018) .......................................................................................... 4

SiOnyx, LLC v. Hamamatsu Photonics K.K.,
   Civ. No. 15-13488-FDS (D. Mass. Apr. 27, 2018) (Ex. I) ...............12, 14, 17, 20

St. Clair Intellectual Prop. Consultants, Inc. v. Matsushita Elec.
    Indus. Co., C.A. No. 04-1436, 2012 WL 1015993 (D. Del.
    Mar. 26, 2012)..................................................................................................... 12

Univ. of VA Patent Found. v. Gen. Elec. Co.,
  C.A. No. 3:14cv00051, 2019 WL 1993552 (W.D. Va. May 6,
  2019) .......................................................................................................13, 14, 17




                                                             iii
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 5 of 29 PageID #: 8895




I.    INTRODUCTION
             After three years of litigation—including in this Court, in the Patent

Office, and two appeals to the Federal Circuit—all asserted claims of BSC’s U.S.

Patent Nos. 6,895,280 (the “’280 patent”) and 7,587,241 (the “’241 patent”) were

invalidated. Because invalid claims cannot be infringed, the ’280 and ’241 patents

should be dismissed.

             BSC, however, refuses to agree to dismissal of the ’280 patent. On

the contrary, BSC seeks to resurrect claims of the ’280 patent that it initially

asserted and then deliberately dropped from the Nevro I case three years ago, and

in doing so, to force a redo of fact discovery and expert reports for the ’280 patent.

It does so despite explicitly representing to the Court (in seeking consolidation)

that “the parties have already completed fact discovery and expert reports on the

[Nevro I] IPR-Free and [’280 and ’241 patents]—they can take discovery on the

trade secret claim in the meantime.” D.I. 290 at 3-4 (emphasis added).

             In fact, as soon as the Court ordered consolidation of the remaining

patents in Nevro I with C.A. No. 18-644 (“Nevro II”), BSC immediately

disavowed its representations to the Court, informing Nevro that the ’280 patent

was now part of the consolidated litigation, that BSC wished to add previously

dropped claims of the ’280 patent back into the consolidated case, and that the

parties needed to redo fact discovery and expert reports.
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 6 of 29 PageID #: 8896




              BSC should be held to its representations to the Court—and should

not be allowed to treat consolidation as a license to redo years of completed

litigation.

II.    NATURE AND STAGE OF PROCEEDINGS
              The Court recently consolidated C.A. No. 16-1163 (“Nevro I”) and

C.A. No. 18-644 (“Nevro II”) (June 22, 2020 Order). The consolidated case

includes six BSC patents, five Nevro patents, and a BSC trade secret claim.1 As

BSC has attested to this Court, “the parties have already completed fact discovery

and expert reports” for BSC’s patents, because the parties litigated those patents

for several years as part of Nevro I. D.I. 290 at 3-4. Fact discovery is ongoing for

Nevro’s five patents and BSC’s trade secret claim, which were part of Nevro II.

The Court set a claim construction hearing for January 6, 2021, and trial for

October 18, 2021. D.I. 51 (Nevro II).

III.   SUMMARY OF ARGUMENT
              1.   Mootness. The ’280 and ’241 patents should be dismissed from

the case, because all asserted claims have been found invalid. Invalid claims

cannot be infringed and must be dismissed. See Fresenius USA, Inc. v. Baxter

Int’l, Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013).


1
       BSC asserts the ’193, ’933, ’085, ’439, ’172, and ’747 patents. D.I. 13.
Nevro asserts the ’020, ’978, ’665, ’460, and ’461 patents. D.I. 27 (Nevro II)
at 34.


                                          2
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 7 of 29 PageID #: 8897




            2.     Judicial Estoppel. BSC told the Court that fact discovery and

expert reports for the ’280 patent were completed to achieve consolidation. BSC

should not be permitted to disavow those representations now, in order to assert

previously dropped claims and redo fact discovery and expert reports for the ’280

patent, simply because its asserted claims have been invalidated.        See New

Hampshire v. Maine, 532 U.S. 742, 749-51 (2001); Haines & Kibblehouse, Inc. v.

Balfour Beatty Constr., Inc., 553 F. App’x 246, 251 (3d Cir. 2014).

            3.     No Amendment. BSC chose the claims it wished to assert from

the ’280 patent three years ago.      Fact discovery, expert reports, and claim

construction briefing for that patent has long been completed.        A strategic

miscalculation by BSC three years ago does not provide good cause to amend

infringement contentions. See British Telecomm. PLC v. IAC/InterActiveCorp,

C.A. No. 18-366, 2020 WL 3047989, at *2 (D. Del. June 8, 2020).

            4.     No Good Cause.      The reintroduction of previously dropped

claims will only exacerbate, rather than help resolve, the parties’ global dispute

(which currently includes litigations involving more than 50 patents and patent

applications globally). See British Telecomm., 2020 WL 3047989, at *2.




                                        3
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 8 of 29 PageID #: 8898




IV.   STATEMENT OF FACTS

      A.    The Federal Circuit Has Affirmed that All Asserted Claims of the
            ’280 and ’241 Patents Are Invalid
            After three years of litigation—including motion practice, fact

discovery, expert reports, claim construction, IPR proceedings, and two Federal

Circuit appeals—all asserted claims of the ’280 and ’241 patents have been found

invalid and cancelled by the Patent Office, with no further appeal pending.

            Specifically, Nevro filed IPRs against the ’280 and ’241 patents in

July and August 2017. In February 2018, the PTAB instituted IPRs on both the

’2802 and ’241 patents. In June 2018, the Court stayed Nevro I pending the

outcome of those IPRs. D.I. 244. In February 2019, the PTAB found all asserted

claims of the ’280 and ’241 patents invalid (i.e., claims 8, 18, and 22-24 of the

’280 patent and claims 2, 8, 9, 11, 12, 15, and 17 of the ’241 patent).3 The Federal

Circuit affirmed in May 2020. See D.I. 296, Exs. A-B.




2
       The PTAB initially instituted review only of claim 27 of the ’280 patent, but
later included other claims in April 2018 after SAS Inst. Inc. v. Iancu, 138 S. Ct.
1348 (2018) issued. In total, the PTAB instituted review of claims 8, 18, 22-24,
and 26-30 of the ’280 patent, but never instituted review of claim 21.
3
      The PTAB concluded claims 8, 18, 22-24, and 27 of the ’280 patent are
unpatentable; claims 26 and 28-30 are not unpatenable. IPR2017-01812, Paper
No. 79 (February 1, 2019). The PTAB concluded all claims of the ’241 patent are
unpatentable. IPR2017-01899, Paper No. 35 (February 4, 2019).


                                         4
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 9 of 29 PageID #: 8899




      B.     BSC Had Many Opportunities to Assert Claims 21 and 26 of the
             ’280 Patent in this Case, But Chose Not to Do So
             BSC originally asserted ten patents in Nevro I, which collectively

contained 231 claims. In June 2017, BSC served initial infringement contentions

asserting 180 of those 231 claims against Nevro. See Ex. A (2017-06-12 BSC

Claim Charts); Ex. B (2017-07-10 BSC Am. Claim Charts). In response, Nevro

identified 98 invalidity references and served 1,858 pages of invalidity contentions.

             Both parties recognized that litigating 180 claims would be

unmanageable.     The parties therefore agreed on a case narrowing process.

Specifically, BSC agreed to narrow its number of asserted claims to 40 on

August 1, 2017 and to 20 after a claim construction order issued. See Ex. C, at 6-7

(email chain); D.I. 229. In return, Nevro agreed to narrow its asserted prior art

references to 40 by August 8, 2017, and later to 28. Id.

             The parties followed their agreement.         On August 1, 2017, BSC

voluntarily dropped claims 1, 19, 21, and 26 of the ’280 patent. Id., at 6 (2017-08-

01 Email). Since then, BSC has served four additional rounds of infringement

contentions, none of which included any indication that BSC would seek to

reassert claims 21 or 26 of the ’280 patent. See Exs. D-G (BSC Second, Third,

Fourth, and Fifth Amended Infringement Contentions dated 2017-09-29 to 2018-

03-02).




                                         5
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 10 of 29 PageID #: 8900




              The Court stayed the Nevro I litigation on June 15, 2018. D.I. 244.

 By that time, Nevro had served three additional rounds of invalidity contentions

 based on BSC’s selection of asserted claims. The parties had also completed fact

 discovery, including deposing 39 witnesses, serving 21 expert reports, filing claim

 construction briefs, and arguing at a Markman hearing—all based on BSC’s

 selection of asserted claims. At no point during any of these stages of litigation did

 BSC ever raise the possibility of reasserting claims 21 and 26 of the ’280 patent.

       C.     In Seeking Consolidation, BSC Failed to Disclose Its Plan to
              Reassert Claims It Withdrew Three Years Ago
              The Court recently consolidated the Nevro I and Nevro II cases

 (June 22, 2020 Order). BSC argued in favor of consolidation by telling the Court

 that fact discovery and expert reports were complete in Nevro I, and therefore a

 consolidated case could accommodate the addition of BSC’s trade secret claim and

 five Nevro patent infringement claims.

              BSC argued that consolidation of Nevro I and II was appropriate

 because “conveniently, the parties have already completed fact discovery and

 expert reports on the [Nevro I] IPR-Free and Appealed [’280 and ’241] Patents—

 they can take discovery on the trade secret claim in the meantime.” D.I. 290 at 3-4

 (emphasis added); see also D.I. 260 at 7-8, 18-19 (BSC explaining that the parties

 stipulated to “limited supplemental discovery” for now-invalidated claims of the

 ’280 patent, “solely on the issue of the earlier priority date” that BSC belatedly


                                           6
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 11 of 29 PageID #: 8901




 changed); D.I. 280 at 4 (BSC explaining Nevro moved for a stay “just before the

 end of expert discovery”). The Court relied on these representations in granting

 BSC’s motion. See June 22, 2020 Hrg. Tr. at 23:12-17. In ordering consolidation,

 the Court stated that there were only “six remaining” BSC patents. Id. at 24:11-13.

              BSC had the May 29, 2020 Federal Circuit decision invalidating the

 asserted claims of the ’280 patent for a month at the time of the June 22, 2020

 consolidation hearing. D.I. 296 at Ex. B. Despite that, BSC did not tell the Court

 that it planned to reopen fact discovery, expert reports, claim construction briefing,

 and other “already completed” litigation for the ’280 patent.4 BSC revealed its

 intentions for the first time only after the Court’s consolidation order. On July 9,

 2020, BSC sent Nevro a letter stating that the parties would need to redo “claim

 construction,” “fact discovery,” and “expert reports/discovery” for the ’280 patent

 and unspecified other patents. See Ex. H at 1-2. Having failed to disclose its plan

 for the ’280 patent when advocating for consolidation, BSC now seeks to do

 exactly the opposite of what BSC previously told the Court, i.e., re-litigate

 “already completed” proceedings on the Nevro I patents.


 4
        BSC may argue that, in its original motion to lift the stay in February 2019,
 BSC sought to reassert claim 26 (but not claim 21). See D.I. 260 at 15-16. BSC,
 however, did not make this request in seeking consolidation. BSC instead sought a
 trial on its “2016 No IPR Patents and trade secret” claim, while only vaguely
 suggesting in a footnote that it “may seek leave” to include the ’280 patent if the
 Federal Circuit upheld the patent’s validity. See D.I. 279 at 2; D.I. 280 at 8 n.4.


                                           7
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 12 of 29 PageID #: 8902




 V.    ARGUMENT

       A.     BSC’s Infringement Claims for the ’280 and ’241 Patents Should
              Be Dismissed, Because All Asserted Claims Are Invalid
              “It is axiomatic that one cannot infringe an invalid patent.” Commil

 USA, LLC v. Cisco Sys., Inc., 720 F.3d 1361, 1368 (Fed. Cir. 2013) (citation

 omitted), vacated in part on other grounds, 575 U.S. 632 (2015). Consequently,

 “when a [patent] claim is cancelled, the patentee loses any cause of action based on

 that claim and any pending litigation in which the claims are asserted becomes

 moot.” Fresenius, 721 F.3d at 1340.

              Here, the Patent Office has found all asserted claims of the ’280 and

 ’241 patents invalid (i.e., claims 8, 18, and 22-24 of the ’280 patent and claims 2,

 8, 9, 11, 12, 15, and 17 of the ’241 patent). Accordingly, BSC’s infringement

 claims for the ’241 and ’280 patents (counts I and IV of BSC’s complaint, D.I. 13)

 should be dismissed as moot on that basis alone.

       B.     BSC Is Judicially Estopped from Asserting Claims It Dropped
              Three Years Ago
              BSC’s attempt to avoid dismissal of the ’280 patent, by reasserting

 claims it deliberately dropped three years ago, should be rejected.

              As explained above, BSC sought consolidation by insisting to the

 Court that fact discovery and expert reports were complete in the Nevro I case, and

 therefore a consolidated case could accommodate the addition of BSC’s trade



                                           8
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 13 of 29 PageID #: 8903




 secret claim and five Nevro patent infringement claims. See supra, Section IV.C;

 e.g., D.I. 290 at 3-4.

                Now, after achieving its goal of consolidation, BSC has reversed

 course. BSC now wants to restart litigation of the ’280 patent by asserting claims

 of the ’280 patent it dropped on August 1, 2017 in the initial stages of fact

 discovery. BSC wants to redo infringement and invalidity contentions, re-open

 fact discovery, re-write expert reports, re-submit claim construction briefs, and

 burden the Court with a redo of associated claim construction, dispositive motions,

 Daubert, and other proceedings. BSC should not be permitted to make certain

 representations to the Court in seeking consolidation, only then to immediately

 disavow those representations after the Court rules in its favor. Consolidation was

 ordered to efficiently resolve the remaining 11 patent infringement claims and one

 trade secret claim in this case—not to allow the parties to redo completed

 proceedings.

                Judicial estoppel “prohibit[s] parties from deliberately changing

 positions according to the exigencies of the moment” or using “intentional self-

 contradiction ... as a means of obtaining unfair advantage.” New Hampshire,

 532 U.S. at 749-51 (internal citations omitted). The doctrine applies where a party

 “affirmatively misrepresent[s] its procedural position and play[s] fast and loose

 with the courts.” Haines, 553 F. App’x at 251. That is exactly the case here.



                                          9
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 14 of 29 PageID #: 8904




              BSC should be estopped from redoing litigation for the ’280 patent

 that was, in BSC’s words, “already completed.”

       C.     BSC Cannot Establish Good Cause to Reassert Claims It
              Deliberately Dropped Three Years Ago
              BSC should not be permitted to reassert claims it dropped long ago for

 three reasons: (1) BSC’s three-year delay in asserting the claims is the opposite of

 the diligence required under the law; (2) redoing fact discovery and expert reports

 on claims dropped from the litigation three years ago would severely prejudice

 Nevro; and (3) the reintroduction of the ‘280 patent would only exacerbate, rather

 than help resolve, the parties’ overall dispute.

              Amending infringement contentions “requires a showing of good

 cause,” and “[u]nlike the liberal policy for amending pleadings, the philosophy

 behind     amending   infringement     and     invalidity   contentions   is   decidedly

 conservative, as it is designed to ‘require parties to crystallize their theories of the

 case early in the litigation[.]’”    British Telecomm., 2020 WL 3047989, at *2

 (quoting O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1364

 (Fed. Cir. 2006)).5




 5
        BSC has not specified how, procedurally, it will seek to reassert its dropped
 claims. But reasserting them would at a minimum require amending BSC’s
 infringement contentions.


                                           10
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 15 of 29 PageID #: 8905




              “In determining whether a party has demonstrated good cause to

 amend its contentions, the key factor that courts have considered is whether that

 party has shown diligence both in discovering that an amendment was necessary

 and in moving to amend after that discovery.” Id. “If the moving party can

 establish diligence, other considerations pertinent to the good cause inquiry come

 into play, including the importance of the new information, the difficulty of

 locating the new information, any gamesmanship that is evident from the untimely

 disclosure, and the potential prejudice to the opposing party that would result from

 permitting the belated amendment.” Id.

              1.    BSC Has Not Been Diligent
              BSC should not be permitted to add claims 21 and 26, because BSC’s

 three-year delay in asserting those claims is the opposite of diligence.

              BSC had ample opportunity to assert claims 21 and 26 in this case, but

 did not. See supra, Section IV.B. For example, BSC could have included those

 claims in its August 1, 2017 claim election, but chose not to do so. BSC could

 have sought to assert those claims in any of the four additional rounds of

 infringement contentions it served, but chose not to do so.           In fact, BSC’s

 voluntary decision to withdraw claims 21 and 26 in August 2017, and its failure to

 reassert the claims over the course of three years of litigation, alone shows that

 BSC has not been diligent. See British Telecomm., 2020 WL 3047989 at *3-4.



                                          11
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 16 of 29 PageID #: 8906




              BSC’s only excuse for not timely asserting claims 21 and 26 is that it

 intentionally dropped them because it believed its other claims were stronger. BSC

 told the Court in June 2018 that there was a “99.9 percent chance” that the PTAB

 would find asserted claims 8, 18, and 22-24 valid. Ex. J (6/15/2018 Hrg. Tr.)

 at 5:11-23; see also id. at 6:10-12. BSC believed that, given the insurmountable

 invalidity and infringement problems in claims 21 and 26, on balance its asserted

 claims were stronger. See infra, Section V.C.3. BSC therefore made the deliberate

 strategic decision to drop claims 21 and 26 in favor of other claims.

              But a deliberate strategic choice not to assert claims is the antithesis of

 diligence. See Berger v. Rossignol Ski Co., No. 05-cv-02523, 2006 WL 1095914,

 at *5 (N.D. Cal. Apr. 25, 2006) (denying motion for leave to amend where “delay

 suggests that the omission of [certain patent infringement] contentions . . . were not

 ‘errors,’ but were instead a deliberate strategic course which plaintiffs now wish to

 change”); St. Clair Intellectual Prop. Consultants, Inc. v. Matsushita Elec. Indus.

 Co., C.A. No. 04-1436, 2012 WL 1015993, at *6 (D. Del. Mar. 26, 2012)

 (“A strategic mistake does not equate to a showing of good cause[.]”).

              Courts have rejected attempts to reassert claims that survived IPRs for

 that reason. In SiOnyx, LLC v. Hamamatsu Photonics K.K., Case No. 15-13488-

 FDS (D. Mass. Apr. 27, 2018), the plaintiff included claim 26 in its initial

 contentions, then “voluntarily dropped that claim.” Ex. I at 1. After fact discovery



                                           12
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 17 of 29 PageID #: 8907




 and expert reports, the PTAB found many of the claims of the patent invalid but

 upheld claim 26. The plaintiff then attempted to reassert claim 26. The court held

 “[t]he fact that the PTAB upheld claim 26 as patentable over the prior art asserted

 in the IPR is not good cause to reinsert that claim into this lawsuit” (emphasis

 added), reasoning that “Plaintiffs were well aware of the pending IPR,” and “[t]he

 purpose of narrowing asserted claims is to allow parties and the Court to focus

 their efforts and resources on the strongest claims.” Id. at 2. “Plaintiffs agreed to

 that and made their choice, and defendants were entitled to rely on it.”          Id.

 (emphasis added). The same reasoning applies here.

              Likewise, in Univ. of VA Patent Found. v. Gen. Elec. Co., C.A.

 No. 3:14cv00051, 2019 WL 1993552, at *2 (W.D. Va. May 6, 2019), the court

 denied Plaintiff’s request to assert new claims after the PTAB found all the

 asserted claims invalid. The court stated that “[o]ther than noting that the 170

 claims set forth in its Initial Claim Disclosure were invalid, [plaintiff] has not

 identified any new information that it uncovered during the IPR proceedings that

 supports its request to add new claims.” Id. at *6. The court reasoned that

 allowing the plaintiff to amend “could extend litigation indefinitely by modifying

 its claims each time [Defendant] presents an effective defense.” Id. at *4. The

 court noted that the plaintiff “could have sought to add the new claims during the




                                          13
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 18 of 29 PageID #: 8908




 ensuing seven months before the court stayed the action” pending resolution of the

 IPRs. Id. at *6. The same is true here.6

               This case is also similar to British Telecomm., 2020 WL 3047989

 at *1-3. There, the defendants withdrew an invalidity reference as part of a case

 narrowing process.       The defendants later sought to reassert the reference.

 Judge Bryson, sitting by designation, denied leave to amend, stating that “[c]ourts

 have also uniformly held that a change in legal strategy does not constitute good

 cause to amend infringement or invalidity contentions,” and rejected the notion

 that “a new strategic assessment” could constitute good cause to amend. Id.; see

 also Spellbound Dev. Grp., Inc. v. Pacific Handy Cutter, No. SACV 09-00951

 DOC(ANx), 2011 WL 5554312, *4 (C.D. Cal. Nov. 14, 2011) (finding no

 diligence where “Plaintiff’s theory of liability . . . has been available to Plaintiff for

 the entire duration of this suit”).

               There is nothing unfair in holding parties to their strategic choices.

 Allowing parties to change their claim elections after a defendant presents an

 effective defense would erase the benefits of the case narrowing process and

 IPRs—simplifying and focusing litigation. Ex. I (SiOnyx) at 2; Univ. of VA, 2019

 6
       The Univ. of VA court identifies and persuasively distinguishes two
 decisions that allowed amendments after IPRs. See id. at *5. One case (Corel)
 allowed an amendment early in the litigation—at the contentions stage. The other
 case (EMED) found important that the case would be dismissed absent an
 amendment. Neither situation is applicable here.


                                            14
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 19 of 29 PageID #: 8909




 WL 1993552, at *2; accord Murata Mach. USA v. Daifuku Co., Ltd., 830 F.3d

 1357, 1361 (Fed. Cir. 2016) (benefit of stay pending IPRs is to “simplify the issues

 in question and trial of the case”).

               In short, BSC cannot excuse its lack of diligence in asserting

 claims 21 and 26 of the ’280 patent by pointing to its deliberate choice to assert

 other claims. BSC’s litigation tactics should be rejected on this basis alone. See

 British Telecomm., 2020 WL 3047989, at *2 (no amendment permitted absent

 diligence).

               2.    Nevro Would Be Prejudiced
               Permitting BSC to add claims from the ’280 patent now would be

 highly prejudicial to Nevro, which has spent millions of dollars through fact

 discovery, depositions, and expert reports, as well as multiple IPR proceedings and

 appeals, based on BSC’s election of asserted claims for the ’280 patent three years

 ago.

               Permitting BSC to add claims from the ’280 patent now would create

 at least the following additional work for the parties, the Court, and third parties:

            Amended infringement and invalidity contentions. BSC has stated
             that the parties will need to supplement their respective contentions.

            Supplemental interrogatory responses. BSC would need to provide
             supplemental interrogatory responses that address the alleged
             conception date of claims 21 and 26, why the prior art does not render
             the claims invalid, secondary indicia of non-obviousness, non-
             infringing alternatives, and BSC’s basis for damages. Nevro and


                                           15
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 20 of 29 PageID #: 8910




            Nevro’s experts would then need to take this information into account
            in conducting depositions and preparing contentions and reports, as
            described below.

          Supplemental depositions of the four ’280 patent inventors. Nevro
           examined the inventors about the priority dates, inventive
           contributions, novelty, and value of the patent on a claim-by-claim
           basis. Nevro did not examine the inventors about claims 21 or 26,
           because BSC dropped those claims on August 1, 2017.

          Supplemental expert reports for the parties’ infringement, invalidity,
           and damages experts. The experts evaluated infringement and
           invalidity on a claim-by-claim basis, as required. The damages
           experts relied on the technical experts’ assessments of the claims,
           including evaluation of feasible alternatives described on a claim-by-
           claim basis, for their opinions.

          Supplemental third-party subpoenas to identify prior art to claims 21
           and 26.     Nevro previously served subpoenas on third parties,
           Medtronic and St. Jude, seeking prior art. After extensive meet and
           confers with these third parties, Nevro narrowed its requests after
           meeting and conferring with the third parties, to focus on BSC’s
           asserted claims.

          Supplemental claim construction briefing, a claim construction
           hearing, and a claim construction ruling for the ’280 patent. The
           parties submitted two rounds of claim construction briefs in
           October/November 2017 that addressed disputed terms in the asserted
           claims of the ’280 patent. The parties would need to brief additional
           disputed terms for claims 21 and 26, particularly in light of assertions
           made by BSC during the IPRs. The Court would then need to resolve
           the parties’ disputes for at least two previously-briefed terms for the
           ’280 patent that are present in claims 21 and/or 26, as well as new
           disputed terms.

          Dispositive motions, Daubert briefing, and trial. The parties would
           need to prepare dispositive and other motions and proceed to trial on
           the ’280 patent—in addition to 11 other patents in this case.




                                       16
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 21 of 29 PageID #: 8911




             This additional work, expansion of the case, and further costs would

 give BSC an unfair advantage in this litigation, at the cost of severe prejudice to

 Nevro.

             In similar circumstances, where claim construction briefing and/or

 expert reports were completed, courts denied amendments to contentions.         In

 RetailMeNot, Inc. v. Honey Sci. Corp., C.A. No. 18-937-CFC-MPT, 2019 WL

 2537565, at *3 (D. Del. June 6, 2019), recommendation adopted 2019 WL

 6615321, the Court found undue prejudice where the addition of claims from

 newly-issued patents, after opening claim construction briefs had been filed, would

 “necessarily result in proposals, disputes, and required court resolution of

 additional claim construction briefing, would lead to inevitable additional

 subsidiary disputes and/or motion practice rippling through the remainder of the

 discovery and dispositive motion process.”

             The stage of litigation here, as to the ’241 and ’280 patents, is even

 more advanced than RetailMeNot and many other cases that denied leave to

 amend. See, e.g., SiOnyx, LLC v. Hamamatsu Photonics K.K., Civ. No. 15-13488-

 FDS (D. Mass. Apr. 27, 2018) (Ex. I) at 1-2 (denying attempt to assert new claims

 due to adverse IPR result after expert reports had been served but prior to

 depositions); Univ. of VA Patent Found. v. Gen. Elec. Co., C.A. No. 3:14cv00051,




                                         17
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 22 of 29 PageID #: 8912




 2019 WL 1993552, at *5 (W.D. Va. May 6, 2019) (denying addition of new claims

 due to adverse IPR result prior to a Markman hearing).

              Moreover, permitting BSC to amend now would deny Nevro a full

 and fair opportunity to challenge the newly asserted claims in IPR proceedings. It

 is now impossible, due to the one-year IPR time bar, for Nevro to present evidence

 from this litigation (such as deposition testimony) related to claims 21 and 26 to

 the PTAB—as Nevro did in successfully challenging other claims. See Adaptix,

 Inc. v. Dell Inc., Case No. 5:14-cv-01259-PSG, 2015 WL 13747892, at *4 (N.D.

 Cal. Feb. 24, 2015) (finding that “by delaying amendment, Adaptix has stripped

 Defendants of the opportunity to seek inter partes review from the PTAB as to

 prior art consistent with Adaptix’s proposed claims accusing LTE Reporting

 Mode 3,” and stating “absent unusual circumstances not presented here, a plaintiff

 should not be able to sit on its heels until a defendant’s opportunity to file an IPR

 petition has run out and only then seek to amend its infringement contentions”).

              Thus, permitting BSC to amend now would severely prejudice Nevro.

              3.    The Reintroduction of the ’280 Patent Will Only
                    Exacerbate, Rather Than Help Resolve, the Parties’ Overall
                    Dispute
              BSC deliberately dropped claims 21 and 26 of the ’280 patent three

 years ago for good reason.      Specifically, BSC cannot prove infringement of




                                          18
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 23 of 29 PageID #: 8913




 claim 26, and claim 21 is invalid for the same reasons as the asserted claims are

 invalid.

             To avoid the PTAB finding claim 26 invalid, BSC argued that the

 prior art does not disclose “waiting a specified period of time and re-programming

 the stimulation parameters” because the patients could immediately re-program

 stimulation parameters. See Boston Scientific Neuromodulation Corp. v. Nevro

 Corp., Nos. 2019-1582, 2019-1635, 2020 WL 2787715, at *8-9 (Fed. Cir. May 29,

 2020) (emphasis added). Nevro’s trial stimulator, like in the prior art, allows

 patients to immediately re-program stimulation parameters.       See, e.g., Ex. K

 NEVRO_DE0015635 at NEVRO_DE0015657-58 (stimulation strength can be

 adjusted by pressing + and – buttons); Ex. L NEVRO_DE0019137 at

 NEVRO_DE0019141         (patient   communicator    can   “change    the   stimulus

 amplitude”). Accordingly, based on BSC’s and the Federal Circuit’s construction

 of the “waiting” limitation, Nevro’s accused system cannot infringe claim 26.

             Moreover, the only alleged novel aspect of claim 21, as compared to

 invalidated claim 22, is “a means for using household AC power to charge up the

 re[c]hargeable battery in the battery charger.” Compare ’280 patent, 55:40-59 with

 id., 55:62-56:13. But the PTAB has already determined that there is nothing novel

 or nonobvious about using household AC power to charge a rechargeable battery,




                                         19
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 24 of 29 PageID #: 8914




 and BSC cannot seriously contend otherwise. See Nevro Corp. v. Boston Scientific

 Neuromodulation Corp., IPR2017-01812, Paper 79 (Final Written Decision) at 43.7

              Thus, BSC not only seeks to burden the parties and Court with

 unnecessary costs due to BSC’s changed litigation strategy, but BSC has no

 realistic chance of prevailing on those claims. BSC has six other patents in this

 case (among 50 patents and applications the parties are disputing worldwide) and

 should not be permitted to resurrect two meritless, abandoned claims merely

 because it has concluded that it made a strategic mistake three years ago. BSC

 cannot show that asserting claims 21 and 26 is important enough to justify redoing

 years of “already completed” litigation. See D.I. 290 at 3-4; British Telecomm.,

 2020 WL 3047989, at *2, 5 (considering the “importance of the new information”

 including “the relative strength of [a prior art reference]” in assessing leave to

 amend); SiOnyx, LLC v. Hamamatsu Photonics K.K., Civ. No. 15-13488-FDS (D.

 Mass. Apr. 27, 2018) (stating that “[t]he purpose of narrowing the asserted claims

 is to allow the parties and the Court to focus their efforts and resources on the

 strongest claims and those claims that will be sufficient to resolve the heart of the

 parties’ dispute”).




 7
       Because the PTAB did not institute review of claim 21, Nevro is not
 estopped from challenging the claim’s validity.


                                          20
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 25 of 29 PageID #: 8915




 VI.   CONCLUSION
             For these reasons, Nevro’s motion to dismiss the ’280 and ’241

 patents should be granted.

                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Rodger D. Smith II
 OF COUNSEL:
                                      Rodger D. Smith II (#3778)
 Bradford J. Badke                    Michael J. Flynn (#5333)
 Ching-Lee Fukuda                     Lucinda C. Cucuzzella (#3491)
 Sona De                              1201 North Market Street
 Todd M. Simpson                      P.O. Box 1347
 Ketan V. Patel                       Wilmington, DE 19899
 SIDLEY AUSTIN LLP                    (302) 658-9200
 787 Seventh Avenue                   rsmith@mnat.com
 New York, NY 10019                   mflynn@mnat.com
 (212) 839-5300                       ccucuzzella@mnat.com

 Thomas A. Broughan III               Attorneys for Defendant
 Sharon Lee
 SIDLEY AUSTIN LLP
 1501 K Street, N.W.
 Washington, DC 20005
 (202) 736-8000

 Nathan A. Greenblatt
 SIDLEY AUSTIN LLP
 1001 Page Mill Road Building 1
 Palo Alto, CA 94304
 (650) 565-7107

 July 29, 2020




                                      21
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 26 of 29 PageID #: 8916




                         CERTIFICATE OF COMPLIANCE

              I hereby certify that the foregoing document complies with the

 Court’s type-volume limitations, as it was prepared with Microsoft Word, using

 Times New Roman, 14 point font, and contains 4,783 words as counted by

 Microsoft Word, excluding the case caption, signature block, table of contents and

 table of authorities.




                                             /s/ Rodger D. Smith II

                                             Rodger D. Smith II (#3778)
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 27 of 29 PageID #: 8917




                            CERTIFICATE OF SERVICE

              I hereby certify that on July 29, 2020, I caused the foregoing to be

 electronically filed with the Clerk of the Court using CM/ECF, which will send

 notification of such filing to all registered participants.

              I further certify that I caused copies of the foregoing document to be

 served on July 29, 2020, upon the following in the manner indicated:

 Karen L. Pascale, Esquire                                     VIA ELECTRONIC MAIL
 Pilar G. Kraman, Esquire
 YOUNG CONAWAY STARGATT &TAYLOR LLP
 Rodney Square
 1000 North King Street
 Wilmington, DE 19801
 Attorneys for Plaintiffs

 Edward Han, Esquire                                           VIA ELECTRONIC MAIL
 Matthew M. Wolf, Esquire
 Marc A. Cohn, Esquire
 William Z. Louden, Esquire
 Chris Moulder, Esquire
 Amy DeWitt, Esquire
 Tara L. Williamson, Esquire
 William Young, Esquire
 Bridgette C. Boyd, Esquire
 Michael E. Kientzle, Esquire
 ARNOLD & PORTER KAYE SCHOLER LLP
 601 Massachusetts Avenue, N.W.
 Washington, DC 20001-3743
 Attorneys for Plaintiffs
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 28 of 29 PageID #: 8918




 Edmond Ahadome, Esquire                              VIA ELECTRONIC MAIL
 David A. Caine, Esquire
 Michael D.K. Nguyen, Esquire
 Carson D. Anderson, Esquire
 Thomas T. Carmack, Esquire
 ARNOLD & PORTER KAYE SCHOLER LLP
 3000 El Camino Real
 Five Palo Alto Square, Suite 500
 Palo Alto, CA 94306-2112
 Attorneys for Plaintiffs

 Oscar Ramallo, Esquire                               VIA ELECTRONIC MAIL
 ARNOLD & PORTER KAYE SCHOLER LLP
 777 South Figueroa Street
 Forty-Fourth Floor
 Los Angeles, CA 90017-5844
 Attorneys for Plaintiffs

 Philip Smithback, Esquire                            VIA ELECTRONIC MAIL
 ARNOLD & PORTER KAYE SCHOLER LLP
 250 West 55th Street
 New York, NY 10019-9710
 Attorneys for Plaintiffs

 Dina M. Hayes, Esquire                               VIA ELECTRONIC MAIL
 ARNOLD & PORTER KAYE SCHOLER LLP
 70 West Madison Street, Suite 4200
 Chicago, IL 60602
 Attorneys for Plaintiffs

 Michael P. Kahn, Esquire                             VIA ELECTRONIC MAIL
 Michael N. Petegorsky, Esquire
 Brooks J. Kenyon, Esquire
 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park, Bank of America Tower
 New York, NY 10036-6745
 Attorneys for Plaintiffs




                                      2
Case 1:16-cv-01163-CFC Document 305 Filed 07/29/20 Page 29 of 29 PageID #: 8919




 C. Brandon Rash, Esquire                             VIA ELECTRONIC MAIL
 Rachel J. Elsby, Esquire
 AKIN GUMP STRAUSS HAUER & FELD LLP
 Robert S. Strauss Tower
 2001 K Street, N.W.
 Washington, DC 20006-1037
 Attorneys for Plaintiffs

 Jason Weil, Esquire                                  VIA ELECTRONIC MAIL
 Matthew A. Pearson, Esquire
 AKIN GUMP STRAUSS HAUER & FELD LLP
 Two Commerce Square
 2001 Market Street, Suite 4100
 Philadelphia, PA 19103
 Attorneys for Plaintiffs

                                          /s/ Rodger D. Smith II

                                          Rodger D. Smith II (#3778)




                                      3
